
	
		II
		Calendar No. 1075
		110th CONGRESS
		2d Session
		S. 2080
		[Report No. 110–497]
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Cardin, Mr.
			 Whitehouse, and Mrs. Clinton)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 24
			 (legislative day, September 17), 2008
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  ensure that sewage treatment plants monitor for and report discharges of raw
		  sewage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sewage Overflow Right-to-Know
			 Act.
		2.FindingsCongress finds that—
			(1)the Centers for
			 Disease Control and Prevention estimate that there are 7,100,000 cases of mild
			 to moderate, and 560,000 cases of moderate to severe, infectious waterborne
			 disease in the United States each year;
			(2)inadequately-treated
			 sewage contains bacteria, viruses, parasites, and worms that make individuals
			 ill;
			(3)individuals who
			 ingest or inhale inadequately-treated sewage can contract gastroenteritis,
			 hepatitis, giardiasis, cryptosporidiosis, dysentery, and other gastrointestinal
			 and respiratory diseases;
			(4)the Administrator
			 of the Environmental Protection Agency has estimated that between 1,800,000 and
			 3,500,000 individuals in the United States become ill every year just from
			 swimming in water contaminated by sanitary sewer overflows;
			(5)many sewer systems
			 do not routinely monitor to detect sewer overflows;
			(6)public health
			 authorities are not routinely notified of sewer overflows that threaten public
			 health;
			(7)better monitoring,
			 reporting, and public notification of sewer overflows could prevent millions of
			 individuals in the United States from becoming ill each year;
			(8)sewage treatment
			 operators perform an important job that—
				(A)helps protect the
			 public; and
				(B)is critical in
			 achieving the goals of the Federal Water Pollution Control Act (33 U.S.C. 1251
			 et seq.);
				(9)the wastewater
			 systems of the United States are aging and require significant investment in
			 traditional and green infrastructure to prevent the occurrence of sewer
			 overflows; and
			(10)public
			 notification of sewer overflows that threaten public health will—
				(A)protect the
			 public; and
				(B)increase
			 recognition and support for needed investment in infrastructure to address
			 contaminated stormwater and sewer overflows.
				3.DefinitionsSection 502 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1362) is amended by adding at the end the following:
			
				(25)Sanitary sewer
				overflow
					(A)In
				generalThe term sanitary sewer overflow means an
				overflow, spill, release, or diversion of wastewater from a sanitary sewer
				system.
					(B)InclusionsThe
				term sanitary sewer overflow includes—
						(i)an overflow or
				release of wastewater that reaches waters of the United States;
						(ii)an overflow or
				release of wastewater that does not reach waters of the United States;
				and
						(iii)a wastewater
				backup into a building that is caused by a blockage or flow conditions in a
				sanitary sewer other than a building lateral.
						(C)ExclusionsThe
				term sanitary sewer overflow does not include—
						(i)a combined sewer
				overflow or other discharge from the combined portions of a combined sewer
				system; or
						(ii)a wastewater
				backup into a building caused by a blockage or other malfunction of a building
				lateral that is privately owned.
						(26)Combined sewer
				overflowThe term combined sewer overflow means an
				overflow, spill, release, or diversion of wastewater from a combined sanitary
				system at a point prior to the publicly owned treatment works treatment
				plant.
				(27)Sewer
				overflowThe term sewer overflow means a sanitary
				sewer overflow or a combined sewer
				overflow.
				.
		4.Monitoring,
			 reporting, and public notification of sewer overflowsSection 402 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by adding at the end the following:
			
				(r)Sewer Overflow
				Notifications
					(1)General
				requirementsNot later than 1 year after the date of enactment of
				this subsection, the owner or operator of a publicly owned treatment works (as
				defined in section 403.3 of title 40, Code of Federal Regulations (as in effect
				on March 1, 2007)) under a permit issued under this section shall—
						(A)institute and use
				a methodology, technology, or management program that will alert the owner or
				operator to the occurrence of a sewer overflow in a timely manner;
						(B)notify the public
				of a sewer overflow in any area in which the overflow has the potential to
				affect human health;
						(C)notify the public
				as soon as practicable, but not later than 24 hours, after the time at which
				the owner or operator becomes aware of the overflow;
						(D)immediately notify
				public health authorities and other affected entities, such as public water
				systems, of any sewer overflow that may imminently and substantially endanger
				human health;
						(E)provide to the
				Administrator (or the State, in the case of a State that has a permit program
				approved under this section) an oral or electronic report as soon as
				practicable, but not later than 24 hours, after the time at which the owner or
				operator becomes aware of the overflow;
						(F)provide to the
				Administrator or the State, as the case may be, not later than 5 days after the
				time at which the owner or operator becomes aware of the overflow a written
				report describing—
							(i)the magnitude,
				duration, and suspected cause of the overflow;
							(ii)the steps taken
				or planned to reduce, eliminate, and prevent recurrence of the overflow;
				and
							(iii)the steps taken
				or planned to mitigate the impact of the overflow;
							(G)report all sewer
				overflows to waters of the United States on the monthly discharge monitoring
				report of the owner or operator to the Administrator or the State, as the case
				may be; and
						(H)report to the
				Administrator or the State, as the case may be, the total number of sewer
				overflows (including sewer overflows that do not reach any waters of the United
				States) in a calendar year, including a detailed description of—
							(i)the quantity of
				wastewater that was released per incident;
							(ii)the duration of
				each sewer overflow;
							(iii)the location of
				the overflow and any potentially affected receiving water;
							(iv)the responses
				taken to clean up the overflow; and
							(v)the actions taken
				to mitigate impacts and avoid further sewer overflows at the site.
							(2)Report to
				epaIf a State receives a report under paragraph (1)(H), the
				State shall report to the Administrator annually, in summary, the details of
				reported sewer overflows that occurred in the
				State.
					.
		5.Eligibility for
			 assistanceSection 603(c) of
			 the Federal Water Pollution Control
			 Act (33 U.S.C. 1383(c)) is amended—
			(1)by striking
			 and the first place it appears; and
			(2)by inserting after
			 320 of this Act the following: , and (4) for the
			 implementation of requirements to monitor, report, and notify the public of
			 sewer overflows under section 402(r).
			
	
		1.Short titleThis Act may be cited as the
			 Sewage Overflow Community
			 Right-to-Know Act.
		2.DefinitionsSection 502 of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(26)Treatment
				worksThe term
				treatment works has the meaning given that term in section
				212.
				. 
		3.Monitoring, reporting,
			 and public notification of sewer overflowsSection 402 of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1342) is amended by adding at the end the
			 following:
			
				(s)Sewer Overflow
				Monitoring, Reporting, and Notifications
					(1)General
				requirementsAfter the last day of the 180-day period beginning
				on the date on which regulations are issued under paragraph (4), a permit
				issued, renewed, or modified under this section by the Administrator or the
				State, as the case may be, for a publicly owned treatment works shall require,
				at a minimum, beginning on the date of the issuance, modification, or renewal,
				that the owner or operator of the treatment works—
						(A)institute and utilize a
				feasible methodology, technology, or management program for monitoring sewer
				overflows to alert the owner or operator to the occurrence of a sewer overflow
				in a timely manner;
						(B)in the case of a sewer
				overflow that has the potential to affect human health, notify the public of
				the overflow as soon as practicable but not later than 24 hours after the time
				the owner or operator knows of the overflow;
						(C)in the case of a sewer overflow that may
				imminently and substantially endanger human health, notify public health
				authorities and other affected entities, such as public water systems, of the
				overflow immediately after the owner or operator knows of the overflow;
						(D)report each sewer overflow on its discharge
				monitoring report to the Administrator or the State, as the case may be, by
				describing—
							(i)the magnitude, duration,
				and suspected cause of the overflow;
							(ii)the steps taken or
				planned to reduce, eliminate, or prevent recurrence of the overflow; and
							(iii)the steps taken or
				planned to mitigate the impact of the overflow; and
							(E)annually report to the Administrator or the
				State, as the case may be, the total number of sewer overflows in a calendar
				year, including—
							(i)the details of how much
				wastewater was released per incident;
							(ii)the duration of each
				sewer overflow;
							(iii)the location of the
				overflow and any potentially affected receiving waters;
							(iv)the responses taken to
				clean up the overflow; and
							(v)the actions taken to
				mitigate impacts and avoid further sewer overflows at the site.
							(2)Exceptions
						(A)Notification
				requirementsThe notification requirements of paragraphs (1)(B)
				and (1)(C) shall not apply a sewer overflow that is a wastewater backup into a
				single-family residence.
						(B)Reporting
				requirementsThe reporting requirements of paragraphs (1)(D) and
				(1)(E) shall not apply to a sewer overflow that is a release of wastewater that
				occurs in the course of maintenance of the treatment works, is managed
				consistently with the treatment works’ best management practices, and is
				intended to prevent sewer overflows.
						(3)Report to
				EPAEach State shall provide to the Administrator annually a
				summary of sewer overflows that occurred in the State.
					(4)Rulemaking by
				EPANot later than one year after the date of enactment of this
				subsection, the Administrator, after providing notice and an opportunity for
				public comment, shall issue regulations to implement this subsection, including
				regulations to—
						(A)establish a set of
				criteria to guide the owner or operator of a publicly owned treatment works
				in—
							(i)assessing whether a sewer
				overflow has the potential to affect human health or may imminently and
				substantially endanger human health; and
							(ii)developing communication
				measures that are sufficient to give notice under paragraphs (1)(B) and (1)(C);
				and
							(B)define the terms
				feasible and timely as such terms apply to
				paragraph (1)(A), including site specific conditions.
						(5)Approval of State
				notification programs
						(A)Requests for
				approval
							(i)In
				generalAfter the date of issuance of regulations under paragraph
				(4), a State may submit to the Administrator evidence that the State has in
				place a legally enforceable notification program that is substantially
				equivalent to the requirements of paragraphs (1)(B) and (1)(C).
							(ii)Program review and
				authorizationIf the evidence submitted by a State under clause
				(i) shows the notification program of the State to be substantially equivalent
				to the requirements of paragraphs (1)(B) and (1)(C), the Administrator shall
				authorize the State to carry out such program instead of the requirements of
				paragraphs (1)(B) and (1)(C).
							(iii)Factors for
				determining substantial equivalencyIn carrying out a review of a
				State notification program under clause (ii), the Administrator shall take into
				account the scope of sewer overflows for which notification is required, the
				length of time during which notification must be made, the scope of persons who
				must be notified of sewer overflows, the scope of enforcement activities
				ensuring that notifications of sewer overflows are made, and such other factors
				as the Administrator considers appropriate.
							(B)Review
				periodIf a State submits
				evidence with respect to a notification program under subparagraph (A)(i) on or
				before the last day of the 30-day period beginning on the date of issuance of
				regulations under paragraph (4), the requirements of paragraphs (1)(B) and
				(1)(C) shall not begin to apply to a publicly owned treatment works located in
				the State until the date on which the Administrator completes a review of the
				notification program under subparagraph (A)(ii).
						(C)Withdrawal of
				authorizationIf the Administrator, after conducting a public
				hearing, determines that a State is not administering and enforcing a State
				notification program authorized under subparagraph (A)(ii) in accordance with
				the requirements of this paragraph, the Administrator shall so notify the State
				and, if appropriate corrective action is not taken within a reasonable time,
				not to exceed 90 days, the Administrator shall withdraw authorization of such
				program and enforce the requirements of paragraphs (1)(B) and (1)(C) with
				respect to the State.
						(6)Special rules
				concerning application of notification requirementsAfter the
				last day of the 30-day period beginning on the date of issuance of regulations
				under paragraph (4), the requirements of paragraphs (1)(B) and (1)(C)
				shall—
						(A)apply to the owner or
				operator of a publicly owned treatment works and be subject to enforcement
				under section 309, and
						(B)supersede any notification requirements
				contained in a permit issued under this section for the treatment works to the
				extent that the notification requirements are less stringent than the
				notification requirements of paragraphs (1)(B) and (1)(C),
						until
				such date as a permit is issued, renewed, or modified under this section for
				the treatment works in accordance with paragraph (1).(7)DefinitionsIn this subsection, the following
				definitions apply:
						(A)Sanitary sewer
				overflowThe term sanitary sewer overflow means an
				overflow, spill, release, or diversion of wastewater from a sanitary sewer
				system. Such term does not include municipal combined sewer overflows or other
				discharges from a municipal combined storm and sanitary sewer system and does
				not include wastewater backups into buildings caused by a blockage or other
				malfunction of a building lateral that is privately owned. Such term includes
				overflows or releases of wastewater that reach waters of the United States,
				overflows or releases of wastewater in the United States that do not reach
				waters of the United States, and wastewater backups into buildings that are
				caused by blockages or flow conditions in a sanitary sewer other than a
				building lateral.
						(B)Sewer
				overflowThe term
				sewer overflow means a sanitary sewer overflow or a municipal
				combined sewer overflow.
						(C)Single-family
				residenceThe term
				single-family residence means an individual dwelling unit,
				including an apartment, condominium, house, or dormitory. Such term does not
				include the common areas of a multi-dwelling
				structure.
						.
		4.Eligibility for
			 assistance
			(a)Purpose of State
			 Revolving FundSection 601(a)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1381(a)) is
			 amended—
				(1)by striking
			 and the first place it appears; and
				(2)by inserting after
			 section 320 the following: , and (4) for the
			 implementation of requirements to monitor for sewer overflows under section
			 402.
				(b)Water Pollution Control
			 Revolving Loan FundsSection 603(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1383(c)) is
			 amended—
				(1)by striking
			 and the first place it appears; and
				(2)by inserting after
			 section 320 of this Act the following: , and (4) for the
			 implementation of requirements to monitor for sewer overflows under section
			 402.
				
	
		September 24 (legislative day, September 17),
		  2008
		Reported with an amendment
	
